Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
 1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in a telephone interview with Attorney  Kirk D. Wong, Reg. No. 43,284 on 05/02/2022.
 
A.	Amend the following claims:
 
 1. (Currently Amended)	One or more non-transitory computer-readable media storing instructions that, when executed by one or more computing devices, cause:
receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser;
responsive to receiving the instruction, the content augmentation module searching text in the web page for textual trigger strings that match trigger conditions specified by content augmentation rules;
selecting, by the content augmentation module, a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule of the content augmentation rules, the particular trigger string being a reference to a block of code that appears within a stack trace or within an the particular trigger string includes a file name and a line number, the stack trace or the error message appears in the text on the web page;
modifying, by the content augmentation module, the web page to embed the particular trigger string in a link configured to launch a user interface for a development tool indicated by the particular content augmentation rule, the link further specifying a file having the file nameand the line number 
responsive to user input to the browser that selects the link from the modified web page, opening the file to the line number in the user interface of the development tool as 


2. (Canceled)	
3. (Previously Presented)	The one or more non-transitory computer-readable media of Claim 1, 
wherein the content augmentation module is a bookmarklet, extension, or plug-in installed to the web browser;
wherein one or more of receiving the instruction or performing the modifying is responsive to user input activating the bookmarklet, extension, or plug-in.
4. (Canceled)	

5. (Currently Amended)	The one or more non-transitory computer-readable media of Claim 1, wherein the instructions, when executed by one or more computing devices, further cause loading the particular content augmentation rule from a server, wherein the particular content augmentation rule includes: 
a pattern that the particular trigger string matches; 
an insertion or substitution rule by which the file 
a Uniform Resource Locator for the development tool.
6. (Previously Presented)	The one or more non-transitory computer-readable media of Claim 1, wherein the link is linked to a menu activated by selection of the particular trigger string, wherein the menu includes two or more menu items that link the particular trigger string to different development tools.
7. (Currently Amended)	The one or more non-transitory computer-readable media of Claim 1, wherein the instructions, when executed by the one or more computing devices, are further configured to cause:
the content augmentation module instructing the development tool to search for references to the file user interface 
8. (Canceled)	
9. (Currently Amended)	The one or more non-transitory computer-readable media of Claim 1, 
wherein the development tool is, or is a component of, a client-side Integrated Development Environment;
wherein opening the file file 
10. (Previously Presented)	The one or more non-transitory computer-readable media of Claim 1, wherein the development tool is one of: a bug database, a testing framework, a versioning control system, or a debugger. 
11. (Currently Amended)	A method comprising:
receiving, by a content augmentation module within a browser at a client, an instruction to augment a web page requested by the browser; 
responsive to receiving the instruction, the content augmentation module searching text in the web page for textual trigger strings that match trigger conditions specified by content augmentation rules;
selecting, by the content augmentation module, a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule of the content augmentation rules, the particular trigger string being a reference to a block of code that appears within a stack trace or within an the particular trigger string includes a file name and a line number, the stack trace or the error message appears in the text on the web page;
modifying, by the content augmentation module, the web page to embed the particular trigger string in a link configured to launch a user interface for a development tool indicated by the particular content augmentation rule, the link further specifying a file having the file nameand the line number 
responsive to user input to the browser that selects the link from the modified web page, opening the file to the line number in the user interface of the development tool as 
12. (Canceled)	
13. (Previously Presented)	The method of Claim 11, 
wherein the content augmentation module is a bookmarklet, extension, or plug-in installed to the web browser;
wherein one or more of receiving the instruction or performing the modifying is responsive to user input activating the bookmarklet, extension, or plug-in.
14. (Canceled)	
15. (Currently Amended)	The method of Claim 11, further comprising loading the particular content augmentation rule from a server, wherein the particular content augmentation rule includes: 
a pattern that the particular trigger string matches; 
an insertion or substitution rule by which the file 
a Uniform Resource Locator for the development tool.
16. (Previously Presented)	The method of Claim 11, wherein the link is linked to a menu activated by selection of the particular trigger string, wherein the menu includes two or more menu items that link the particular trigger string to different development tools.
17. (Currently Amended)	The method of Claim 11, further comprising:
the content augmentation module instructing the development tool to search for references to the file user interface 
18. (Canceled)	
19. (Currently Amended)	The method of Claim 11, 
wherein the development tool is, or is a component of, a client-side Integrated Development Environment;
wherein opening the file file 
20. (Currently Amended)	An apparatus comprising:
one or more processors;
a content augmentation module, implemented by the one or more processors, configured to receive an instruction to augment a web page requested by a browser, the content augmentation module further comprising:
a parser, configured to:
responsive to receiving the instruction, search text on the web page for textual trigger strings that match trigger conditions specified by content augmentation rules; and
select a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule, the particular trigger string being a reference to a block of code that appears within a stack trace or within an the particular trigger string includes a file name and a line number, the stack trace or the error message appears in the text on the web page; and
link insertion logic configured to modify the web page to embed the particular trigger string in a link configured to launch a user interface for a development tool indicated by the particular content augmentation rule, the link further specifying a file having the file nameand the line number 
content interfacing logic, implemented by one or more processors, configured to, responsive to user input to the browser that selects the link from the modified web page, open[[ing]] the file to the line number in the user interface of the development tool as 
21.	(Canceled)	
22.	(Canceled)	
23.	(Previously Presented)	The one or more non-transitory computer-readable media of Claim 1, wherein the instructions, when executed by the one or more computing devices, are further configured to cause:
the content augmentation module determining that the web page was received from a specific source;
the content augmentation module generating the instruction to augment the web page responsive to the determining.
24.	(Previously Presented)	The one or more non-transitory computer-readable media of Claim 1, wherein the web page was generated by a web application, wherein the stack trace or error message indicates an error that occurred when the web application generated the web page, wherein the block of code is part of a function, class, object, or structure that was being implemented when the error occurred, wherein opening the block of code comprises the browser requesting a new web page comprising the user interface, in which the block of code is editable.
25.	(Previously Presented)	The method of Claim 11, further comprising:
the content augmentation module determining that the web page was received from a specific source;
the content augmentation module generating the instruction to augment the web page responsive to the determining.
26.	(Previously Presented)	The method of Claim 11, wherein the web page was generated by a web application, wherein the stack trace or error message indicates an error that occurred when the web application generated the web page, wherein the block of code is part of a function, class, object, or structure that was being implemented when the error occurred, wherein opening the block of code comprises the browser requesting a new web page comprising the user interface, in which the block of code is editable.



B. 	The following is an examiner’s statement of reasons for allowance:
         As to claims 1, 11, 20, the prior art as taught by  do not teach on render obvious the limitations recited in claims 1, 11, 20, when taken in the context of the claims as a whole responsive to receiving the instruction, the content augmentation module searching text in the web page for textual trigger strings that match trigger conditions specified by content augmentation rules; selecting, by the content augmentation module, a particular trigger string that matches a particular trigger condition specified by a particular content augmentation rule of the content augmentation rules, the particular trigger string being a reference to a block of code that appears within a stack trace or within an error message, the particular trigger string includes a file name and a line number, the stack trace or the error message appears in the text on the web page; modifying, by the content augmentation module, the web page to embed the particular trigger string in a link configured to launch a user interface for a development tool indicated by the particular content augmentation rule, the link further specifying a file having the file name that includes or is associated with the block of code and the line number;  responsive to user input to the browser that selects the link from the modified web page, opening the file to the line number in the user interface of the development tool as specified by the link as recited in the independent claims 1, 11, 20. Moreover, evidence for modifying the prior art teachings by one of ordinary skill level in the art was not uncovered so as to result in the invention as recited in claims 1, 11, 20. 
C.        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                              Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LECHI TRUONG whose telephone number is ( 571) 272-3767.  The examiner can normally be reached on 10-8PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,   SAM SOUGH can be reached on ( 571) 272-6799   . The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR of Public PAIP. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIP system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/LECHI TRUONG/Primary Examiner, Art Unit 2194